DETAILED ACTION

This office action is in response to the claims filed 3/18/2019.  Claims 1-14 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  Line 2 of claim 14 recites, “using the hand rail by the user perform (sic) the step of selectively repositioning”, which is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 9, lines 1-2 recite, “the base support positions a horizontal component of the rolling surface at a seating height of the user”.  It is unclear how to determine the metes and bounds of “a seating height of the user” because different users can have body sizes (for example, child’s seating height would be much smaller than an adult’s seating height).
Claim 8 is rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claim 9 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. Specifically, claim 9 appears to positively recite part of the human body in combination with the structure of the claimed invention, for example "the base support positions a horizontal component of the rolling surface at a seating height of the user” in lines 1-2.  Applicant needs to clearly state using inferential language (e.g. adapted to) so that the human anatomy is not claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papapaschalis (5,393,287) in view of Berg (2005/0248204) and Ryan et al (6,419,650).
Regarding claim 1, Papapaschalis discloses a myofascial release table (exercise table with massaging elements), comprising: a base support (11) (side rails), having a left and a right support member (pair of side rails), the left and the right support member 
Papapaschalis does not disclose the base support comprises an arcuate base support with the left and the right support member having arcuate legs.
However, Berg in fig 5 discloses an supporting device for a person lying on his back (abstract) including an arcuate base support having arcuate legs (7) (support legs) defined at a first end and a second end thereof (rigid support legs are of curved form with broad floor rests) (para [0043]), and a linear intermediate portion (1) (support unit) defined between the arcuate legs (7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the linear legs of Papapaschalis with arcuate legs with broad floor rests as taught by Berg, as it would be a simple substitution of one known form of support legs for another in order to achieve the predictable result of supporting a surface configured to receive a patient, and curved legs with a broad floor rests appear to provide a wider base for more stability.  See MPEP 2143(I)(B).

However, Ryan teaches a device for providing an acupressure back massage including a plurality of first rollers (7) (massage rollers) rotationally disposed between a left and right support member (2, 3) (side rails) (col 3, ln 18-38), and at least one second roller (11) (intervertebral extension roller) rotationally disposed between the left and the right support member (2, 3) and interposed between the plurality of first rollers (7) along an intermediate portion of the base support (1) (frame) (col 3, ln 57-65), the at least one second roller (11) having a diameter substantially larger than that of the plurality of first rollers (7) (diameter of second roller (11) is preferable ¾ to ½ greater than first rollers (7)) (col 3, ln 60-67), the plurality of first rollers (7) and the at least one second roller (11) defining a rolling surface (as shown in fig 1, the plurality of first rollers (7) and the at least one second roller (11) forms a rolling surface for a user to lay back on the device to be supported by the rollers) (col 6, ln 38-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Papapaschalis by substituting the rounded crest rollers with a roller mechanism comprising a plurality of first rollers disposed in a spaced apart relation between the left and the right support member and at least one second roller rotationally disposed 
Regarding claim 7, Papapaschalis in fig 6 discloses the rolling surface has a length to support a majority of a user's body in a supine position on the rolling surface (as shown in fig 6 of Papapaschalis, rolling surface is configured to support a majority of a user's body in a supine position).
Regarding claim 8, the modified Papapaschalis’s reference discloses the at least one second roller (11 of Ryan) is positioned along a spinal area of a user's body when in a supine position on the rolling surface (when user is in supine position, the offset feature of the larger second roller (11) provides a passive external force which causes intervertebral or intersegmental extension, resulting in passive extension of the vertebral column) (Ryan, col 8, ln 24-35).
Regarding claim 9, modified Papapaschalis discloses a base support, and as shown in fig 6 of Papapaschalis, the lower end portion (23 of Papapaschalis) is approximately equal in height as the height of a user’s leg up to their knee, and therefore, when the end portions (23 of Papapaschalis) are folded down as shown in fig 8 of Papapaschalis, would position a horizontal component of the rolling surface (27 of Papapaschalis) at a seating height of the user.
.
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papapaschalis, Berg, and Ryan et al as applied to claim 1 above, and further in view of Willis (5,072,463).
Regarding claim 2, Modified Papapaschalis discloses a myofascial release table.  
Modified Papapaschalis does not disclose a handrail extending along a longitudinal length of at least one of the left and the right support member, the handrail elevated with respect to the rolling surface.
However, Willis in fig 1 teaches a bed including a frame including left and right support members (22, 24) (sideboards, and a handrail (34, 36) (pair of safety rails) extending along a longitudinal length of at least one of the left and the right support member (22, 24) (col 2, ln 32-35), the handrail elevated (34, 36) with respect to the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the myofascial release table of modified Papapaschalis by providing handrail extending along a longitudinal length of at least one of the left and the right support member, the handrail elevated with respect to the rolling surface as taught by Willis in order to provide safety to prevent a user from falling off the device.
Regarding claim 3, the modified Papapaschalis’s reference discloses the handrail (34, 36 of Willis) extends along the rolling surface (38 of Willis) (as shown in fig 1 of Willis, handrails (34, 36) extend longitudinally along the surface configured to support the patient).
Regarding claim 4, the modified Papapaschalis’s reference disclose the handrail (34, 36 of Willis) further comprising: an upper hand rail; and a lower hand rail substantially parallel to the upper hand rail (as shown in fig 7 of Willis, handrail (36) includes an lower bar extending horizontally and an upper bar extending horizontally, and the lower bar and upper bar are parallel to one another).
Regarding claim 5, the modified Papapaschalis’s reference discloses a plurality of hand grips extending between the upper hand rail and the lower hand rail (as shown in fig 7 of Willis, handrail (36) includes a plurality of vertical bars (handgrips) extending vertically between the lower bar and the upper bar).
Regarding claim 6, the modified Papapaschalis’s reference discloses the plurality of hand grips are oriented substantially orthogonal to the upper hand rail and the lower .
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papapaschalis and Ryan et al.
Regarding claim 10, Papapaschalis discloses a device whose ordinary use discloses a method of myofascial release therapy, comprising: providing a myofascial release table (exercise device with massaging elements) comprising: a plurality of in line first rollers (27) (rounded crest) rotationally disposed in a spaced apart relation between a left and a right base support (11) (pair of side rails) (col 2, ln 48-60); the plurality of first rollers (27) defining a rolling surface; and positioning the user in a supine position on the rolling surface (as shown in fig 6, user is positioned in a supine position on the device).
Papapaschalis does not disclose at least one second roller rotationally disposed between the left and the right support member and interposed between the plurality of first rollers along an intermediate portion of the base support, the at least one second roller having a diameter substantially larger than that of the plurality of first rollers, the plurality of first rollers and the at least one second roller defining a rolling surface; and positioning the user in a supine position on the rolling surface so that the at least one second roller is subjacent to the user's spine.
However, Ryan teaches a device for providing an acupressure back massage including a plurality of first rollers (7) (massage rollers) rotationally disposed between a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Papapaschalis by substituting the rounded crest rollers with a roller mechanism comprising a plurality of first rollers disposed in a spaced apart relation between the left and the right support member and at least one second roller rotationally disposed between the left and the right support member and interposed between the plurality of first rollers along the intermediate portion of the base support, the at least one second roller having a diameter substantially larger than that of the plurality of first rollers, the plurality of first rollers and the at least one second roller defining a rolling surface; and 
Regarding claim 11, the modified Papapaschalis’s reference disclose selectively repositioning the user along the rolling surface to work the at least one second roller (11 of Ryan) against a targeted muscle group are of the user (second roller (11 of Ryan) is positioned at a location corresponding to an area of the user’s back to be treated, and user moves back and forth over the device) (Ryan, col 6, ln 37-49).
Regarding claim 12, the modified Papapaschalis’s reference disclose orienting the user along the rolling surface to position the second roller (11 of Ryan) against a subsequent targeted muscle group (second roller (11 of Ryan) is positioned at a location corresponding to an area of the user’s back to be treated) (Ryan, col 6, ln 38-43)
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papapaschalis and Ryan et al as applied to claim 11 above, and further in view of Willis.
Regarding claim 13, modified Papapaschalis discloses using a handle (49 of Papapaschalis) by the user to position themselves on the myofascial release table (Papapaschalis, col 3, ln 46-49). 
Modified Papapaschalis does not disclose providing a hand rail along a lateral side of the rolling surface; and using the hand rail by the user to position them self on the myofascial release table.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the myofascial release table of modified Papapaschalis by providing handrail extending along a lateral side of the rolling surface as taught by Willis in order to provide safety to prevent a user from falling off the device.  The now-modified Papapaschalis’s method discloses a hand rail (34, 36 of Willis) along a lateral side of the rolling surface, and a user using a handle (49 of Papapaschalis) to position themselves on the myofascial release table (Papapaschalis, col 3, ln 46-49), and therefore, because the hand rail (34, 36 of Papapaschalis) of modified Papapaschalis is operable as a handle, can be used by the user to position them self on the myofascial release table.
Regarding claim 14, the modified Papapaschalis’s references discloses the user selectively repositioning (Ryan, col 6, ln 43-49), and the positioning of a user can be performed using a handle (49 of Papapaschalis) (Papapaschalis, col 3, ln 46-49), and because the hand rail (34, 36 of Willis) of modified Papapaschalis is operable as a handle, can be used by the user to perform the step of selectively repositioning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Racine (2012/0209157), Drath et al (2017/0312168), and Linares (6,569,069) disclose massage devices including a rolling surface for a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785